Citation Nr: 1213933	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected bronchial asthma, currently evaluated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of July 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Nashville, Tennessee, respectively.  Original jurisdiction in this case now resides solely with the RO in Nashville, Tennessee.

Procedural history

In July 1970, the RO awarded the Veteran service connection for asthma; a 10 percent disability rating was assigned.  This rating was subsequently increased by the RO to 30 percent, effective February 1, 2007, in an August 2007 rating decision.  In July 2008, the Veteran filed a claim requesting an increased rating for his service-connected asthma disability.  The RO denied this request in the above-referenced January 2009 rating decision.  The Veteran disagreed, and perfected an appeal as to that issue.

In a July 2008 rating decision, the RO also denied the Veteran's claim for TDIU.  The Veteran disagreed and perfected an appeal as to that issue as well.  Both issues have been merged for the sake of economy.

The Board notes in passing that in October 2007 the Veteran perfected an appeal of a previous RO denial of his asthma increased rating claim, a hemorrhoids increased rating claim, as well as a service-connection claim for a mental disorder.               See both an August 2007 Statement of the Case and the Veteran's October 2007 VA Form 9.  Crucially however, in a subsequent February 2008 statement, the Veteran specifically instructed the VA to "[p]lease disregard any and all past request[s] for appeal and hearing by VA."  See the Veteran's February 22, 2008 Statement in Support of Claim.  The Veteran then submitted a new increased rating claim for his asthma in July 2008, which has been addressed by the RO in the above-referenced January 2009 rating decision, and is currently before the Board.  

In July 2010, the Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Nashville RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At this hearing, the Veteran submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

In January 2011, the Board remanded the Veteran's claims for additional evidentiary development.  After such was achieved, the RO readjudicated the Veteran's claims in June 2011 and January 2012 Supplemental Statements of the Case (SSOCs).  The Veteran's claims file has been returned to the Board for further appellate review.

Waiver and Bernard considerations

In February 2012, the Veteran's attorney submitted additional evidence directly to the Board without a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ). 

Pertinently however, all the medical evidence submitted after the AOJ's last SSOC in January 2012 are exact copies of evidence already of record and previously considered by the AOJ.  Thus, there is no prejudice to the Veteran for the Board to proceed without initial AOJ consideration of such newly-submitted evidence.      See 38 C.F.R. § 20.1304 (2011). 

The Board recognizes that in February 2012, the Veteran's attorney also submitted additional argument in favor of extraschedular rating for the Veteran's service-connected asthma.  The Veteran's attorney specifically indicated that extraschedular consideration had not yet been addressed by the AOJ.  See the February 6, 2012 letter from the Veteran's attorney, page 1, footnote 1.  The Board wishes to make clear that, in this case, it is not required to remand the Veteran's perfected asthma increased rating claim for an initial determination as to whether the extraschedular component of the claim should be referred to the Under Secretary for Benefits or the Director of Compensation & Pension Service under 38 C.F.R. § 3.321(b).  Indeed, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the U.S. Court of Veterans' Appeals [now the Court of Appeals for Veterans Claims (hereinafter "the Court")] clarifies that 38 C.F.R. § 3.321(b)(1) does not preclude the Board from considering whether referral of a claim to the appropriate first-line officials to address the question of entitlement to an extraschedular rating is required.  Bagwell specifies that the Board is also not precluded from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to § 3.321(b)(1), or from reaching such a conclusion on its own.  [Emphasis added by the Board].

In addition, the Court in Bagwell found that the denial of an extraschedular rating by the Board in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court reaffirmed that the question of an extraschedular rating is a component of a claim for an increased rating before the RO.  Just as the appellant in Bagwell had a full opportunity to present his increased rating claim before the regional office, so too did the Veteran in this case.  Thus, consideration by the Board of an extraschedular rating claim in the first instance does not result in prejudice to the appellant, and in the absence of a showing of prejudice, the Board's determination regarding such a rating does not mandate a remand.  See Bagwell, 9 Vet. App. at 339.  

Additional hearing request

The Board notes that in correspondence dated in July 2011 and January 2012, the Veteran indicated a desire to testify at a second BVA hearing at a local VA office as to the issues currently on appeal.  See the Veteran's July 20, 2011 and January 27, 2012 VA Form 9s [submitted following the issuance of June 2011 and July 2012 SSOCs respectively].  The Board finds that there is no compelling reason to provide him with a second hearing. 

As discussed above, the Veteran was already provided an opportunity to set forth his contentions with respect to his increased rating claim for asthma, and his TDIU claim during the hearing before the undersigned VLJ in July 2010.  The Board emphasizes that 38 C.F.R. § 20.700(a) (2011) is expressly titled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  The regulation implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b)  (2011) [emphasis added]. 

The Board further notes that this statute also refers, in other contexts, to the Board's duty to afford the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2011). 

Because the Veteran in this case was provided with an adequate hearing regarding the issues on appeal in July 2010, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that he is not entitled to a second hearing.  The Veteran has been free to submit lay testimony at all times during the pendency of the appeal, and has done so on multiple occasions either directly, or through his attorney.  

Remanded issue

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran's service-connected asthma manifests in forced expiratory volume (FEV-1) measurements of less than 55 percent of predicted value or  FEV-1/forced vital capacity (FVC) measurements of less than 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or one asthma attack per week with episodes of respiratory failure.  

2.  The evidence does not show that the Veteran's service-connected asthma is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 percent for service-connected asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R.     § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's increased rating claim in January 2011 for additional evidentiary development.  In particular, the Board instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he has received for his asthma disability.  The Veteran was to be provided with release forms for completion, so that VA can obtain private treatment records on his behalf, to include treatment records from his private physician Dr. S.S., dated in 2010.  The AOJ was then to schedule the Veteran for a VA examination to determine the current severity of his asthma disability.  Finally, after undertaking any other development it deemed necessary, the AOJ was to readjudicate the Veteran's increased rating claim.  

The RO sent the Veteran a letter dated February 2, 2011 requesting that he send any medical reports he may have, to include pulmonary function test score reports from Dr. S.S., to VA for consideration.  The RO provided the Veteran with a VA Form 21-4142 so that he may authorize the release of any private treatment reports concerning any treatment he had for his asthma.  He was also requested to provide information about any additional treatment he has received from VA.  The Veteran did not specifically respond to this letter, but did eventually submit additional medical reports from Dr. S.S. dated in 2010 and 2011 which contain pulmonary function test score reports.  The RO also obtained the Veteran's updated VA treatment records.  All records are associated with the Veteran's claims folder, and the Veteran has not asserted that any other relevant medical records remain outstanding.

The Veteran appeared for a VA medical examination in March 2011.  The VA examiner's report is sufficiently responsive to the Board's inquiries regarding the severity of the Veteran's asthma disability, and is also associated with the Veteran's claims folder.  

Finally, as noted above, the RO readjudicated the Veteran's increased rating claim in SSOCs dated in June 2011 and January 2012.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2008. Subsequently, in January 2009, the RO adjudicated the Veteran's claim in the first instance, which he has timely appealed.  Accordingly, there is no prejudice to the Veteran in proceeding with the issuance of a decision as to his increased rating claim for his asthma disability. 

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, his pertinent post-service VA and private medical records, his Social Security Administration records, and his lay statements of argument have been obtained.  

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's asthma increased rating claim.  The Veteran was afforded a VA examination pertaining to his claim most recently in March 2011, and previously in October 2008.  The examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded his complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney, and testified before the undersigned at a July 2010 hearing.  

Accordingly, the Board will address the claim on appeal.




Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.         See 38 C.F.R. § 4.7 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's bronchial asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 [bronchial asthma] (2011).  Diagnostic Code 6602 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case [asthma].  Neither the Veteran nor his attorney has suggested or requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6602. 

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 [asthma, bronchial] provide as follows: 

100 % FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

60 % FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

30% FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication. 

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011). 

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why. 38 C.F.R. § 4.96 (2011).  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2011).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2011).

Schedular rating

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected asthma in July 2008.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or July 2007 to the present.  

The Veteran's asthma has been rated 30 percent disabling from February 2007 to the present day.  As outlined above, to obtain the next higher disability rating (60 percent), the Veteran would have to exhibit a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parental) corticosteroids.  These criteria are disjunctive. 

The Veteran's pulmonary function test (PFT) values do not fall within the prescribed ranges for an increased rating.  In fact, of all PFT results currently of record dated since February 2004, only one reveals that the Veteran exhibited FEV-1 testing of lower than 55 percent of predicted value prior to using a bronchodilator.  See the June 11, 2009 PFT report of Dr. S.S. [noting a FEV-1 test of 53 percent of predicted value before use of a bronchodilator, and 93 percent after use of a bronchodilator].  As noted above, VA is to use post-bronchodilator testing for rating purposes.  All other FEV-1 and FEV-1/FVC values dating from 2004 to the present day have been higher than the 55 percent required for the assignment of a disability rating greater than 30 percent for bronchial asthma.  See VA examiners' reports dated in July 2006 [citing to the Veteran's February 2004 PFT scores], October 2008 and March 2011; see also private PFT score reports from Dr. S.S. dated in February 2009, June 2009, January 2010 and January 2011.  As a whole, such results more nearly approximate those contemplated for the assignment of a 30 percent rating under Diagnostic Code 6602.  See 38 C.F.R. § 4.7.  An increased rating increase to 60 or 100 percent is therefore not warranted based on PFT scores.

With respect to the frequency of the Veteran's treatment, the record also fails to show that the Veteran has at least monthly visits to a physician for required care of exacerbations.  Although the record includes both a February 28, 2011 letter from Dr. S.S. [indicating that the Veteran "has frequent asthma exacerbations which require office visits"], as well as a prior October 2008 VA examiner's report [noting that the Veteran has "several exacerbations with clinical visits per year"], the ample medical treatment reports of record simply do not reflect that such is the case.  Indeed, the Veteran started seeing Dr. S.S. for regular check-ups for his asthma in February 2009, and nearly all of Dr. S.S.'s treatment reports of record indicate that the Veteran appeared for either a "regularly scheduled appointment" or for a "follow-up" appointment, without any mention of treatment for an asthma exacerbation.  See, e.g., Dr. S.S.'s treatment reports dated February 24, 2009, March 12, 2009, March 19, 2009, April 23, 2009, June 11, 2009, August 18, 2009, January 12, 2010, April 8, 2010, June 17, 2010, July 14, 2010, September 7, 2010, January 28, 2011 and February 22, 2011.  The only suggestion of an exacerbation in these records arises from the Board's own observation that at the March 12, 2009 consult, Dr. S.S. told the Veteran to return again in six weeks, and the Veteran instead returned just one week later on March 19, 2009 for treatment of worsened symptoms over the past few days.  See the Veteran's March 19, 2009 private treatment report of Dr. S.S. 

Additionally, and crucially, the March 2011 VA examiner specified that at the time of the examination, the Veteran was "last hospitalized for asthma as a teenager," and that he had not had "any hospitalization or intubation for asthma, and no recent exacerbations requiring steroids."  See the March 2011 VA examiner's report, page 4.  The examiner pertinently noted that the Veteran sees Dr. S.S. for "routine" care.  See id., page 14.  

The Board recognizes that more recent VA medical records clearly reflect that the Veteran required treatment for "asthma exacerbations" at the Memphis VAMC emergency room.  Such treatment however was only necessary from May 28, 2011 to June 11, 2011.  Indeed, the Veteran was discharged on June 11, 2011, and it was pertinently noted in a July 2011 VA treatment report that the Veteran "recovered well" from his admissions to the ER, and was given nebulizer treatment and "got better."  The treating physician noted that in the long run, the Veteran has severe asthma with frequent flares, but is "better now."  See the July 6, 2011 VA Allergy and Immunology Note, pages 1 and 4.  

The Board in no way doubts that the Veteran's asthma is severe, and that such disability requires consistent monitoring and use of medication to keep controlled.  However, the evidence of record does not demonstrate that the Veteran has at least monthly visits to a physician for required care of asthma exacerbations, as is necessary for the assignment of a disability rating higher than 30 percent under Diagnostic Code 6602.  At best, the Veteran sought treatment for exacerbations during the period under review only once in March 2009 with Dr. S.S., and again in May and June 2011 with the VAMC in Memphis, Tennessee.   

Finally, with respect to medication, the record documents the Veteran's daily use of multiple medications, including an albuterol inhaler and other inhaled corticosteroids such as Advair, Flovent and Mometasone.  However, there is no medical evidence that the Veteran requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use. 

By its own language, Diagnostic Code 6602 indicates that bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, 2006   WL 2797153 (Vet. App. 2006) ["DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids"].  Indeed, the Court in LaPointe affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  [The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).] 

VA examination reports dated in July 2006 and October 2008 specifically indicate that the Veteran had not used oral or parenteral steroids up to those points.  The Board recognizes that the Veteran received intermittent injections of Xolair during much of the appeal period in 2009 and 2010, but such medication has not been shown by the record to constitute an actual corticosteroid.  Indeed, the March 2011 VA examiner was well aware of the Veteran's Xolair treatment as he reviewed the Veteran's private treatment reports from Dr. S.S., and pertinently indicated that the Veteran had no exacerbations requiring steroids.  See the March 2011 VA examiner's report, page 4.  

The record does however reflect that the Veteran was prescribed an oral steroid [Prednisone] in April 2011.  See the Veteran's April 21, 2011 VA Allergy & Immunology Note.  Another dose of Prednisone was prescribed in June 2011 for treatment of his above-referenced asthma exacerbation.  Crucially, the record does not reflect that the Veteran was prescribed an oral steroid at any other time during the appeal period.  Prednisone was not identified on the Veteran's July 2011 list of medications, and steroids were not prescribed at that time.  See the Veteran's July 6, 2011 VA Allergy and Immunology Note, pages 1 and 2.  

As systemic (oral or parenteral) corticosteroids have not been prescribed frequently enough [three or more times per year] in treatment of the Veteran's service-connected asthma at any time during the appeal period, an increased disability rating from 30 to 60 percent may not be assigned under Diagnostic Code 6602.  

The Board adds that a 100 percent rating also may not be assigned in this case as the Veteran's FEV-1 scores are well over 40 percent predicted, his FEV-1/FVC scores are well over 40 percent, and his VA and private treatment reports fail to reflect any instances of respiratory failure following an asthma attack or required daily use of systemic high dose corticosteroids or immune-suppressive medications.

In sum, the cumulative medical evidence demonstrates that the Veteran exhibits spirometry results consistent with a 30 percent disability rating, requires infrequent treatment for exacerbations on a less than monthly basis, and requires the regular use of inhalational therapy without intermittent use of systemic corticosteroids.  Accordingly, the Board finds that the Veteran's medical history is consistent with a 30 percent rating for all times during the appeal period.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).  An increased schedular rating for the Veteran's service-connected asthma is therefore not warranted.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996) [discussed in the Introduction above].

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, contrary to the assertions of the Veteran's attorney, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected asthma are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for bronchial asthma shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, as noted above, to determine whether a disability rating greater than 30 percent is warranted for bronchial asthma, Diagnostic Code 6602 requires one to take into consideration not only the Veteran's spirometry scores, but also the type and frequency of the Veteran's medications, frequency of clinical visits for exacerbations, and frequency of asthma attacks with respiratory failure.  The Veteran's attorney's recent assertions that the schedular evaluations for bronchial asthma are inadequate are clearly based on a faulty observation that "the available schedular evaluations merely require [the Veteran] to breathe into a testing machine," and that the Veteran's increased rating claim has been denied solely "[b]ased solely upon these testing results . . . ."  See the Veteran's attorney's February 6, 2012 letter, page 2.  

As discussed by both the AOJ in multiple prior adjudications, and by the Board above, PFT scores are only one assessment by which a Veteran's service-connected asthma symptoms can be evaluated by VA.  Diagnostic Code 6602 specifically instructs that an increase may be warranted [in this case from 30 to 60 or to 100 percent] if PFTs are at certain levels, or if certain medications are used with the appropriate frequency, or if certain treatment is required based on exacerbations or attacks with the appropriate frequency.  In this connection, the Board agrees with the submitted opinion of Dr. D.N.P., who noted in July 2011 that the Veteran's PFT results is "not reflecting over all severity of asthma."  See the Veteran's July 6, 2011 VA Allergy and Immunology Note [signed by Dr. D.N.P. on July 20, 2011], page 4.  Indeed, it appears that those who drafted the ratings criteria for bronchial asthma would agree as well, as additional avenues by which VA may assign higher disability ratings exist within the criteria, based on strength and frequency of medications and treatment.  

In this case, the 30 percent rating currently in effect reasonably describes the level of the Veteran's disability, to include his physical ability to breathe [the volume and flow of each breathe based on PFT scores], his medications [daily inhalational or oral bronchodilator therapy, without use of systemic corticosteroids at least three times per year], and his infrequent exacerbations requiring medical care [without episodes of respiratory failure].  The Board accordingly finds no evidence demonstrating such an exceptional disability picture that the available schedular evaluations for bronchial asthma are inadequate.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected asthma disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As described in the Introduction above, the issue of TDIU is already in appellate status before the Board.  Such will be discussed in the REMAND section below.  


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected asthma is denied.


REMAND

The Board regrets having to remand the Veteran's TDIU claim for a second time. However, for reasons explained immediately below, a remand is necessary for further evidentiary development.

As of today, the Veteran is service-connected for only two disabilities-namely, bronchial asthma, rated 30 percent disabling, and hemorrhoids, rated 20 percent disabling.  A combined 40 percent rating is in effect.  A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.       § 4.16(a).  38 C.F.R. § 4.16(b). 

The Veteran in this case argues that if a schedular TDIU cannot be granted, an extraschedular TDIU should be considered and awarded based on medical evidence of record suggesting that the Veteran's service-connected asthma renders him unable to secure a substantially gainful occupation.  The Veteran has submitted a report from Dr. S.S. indicating that the Veteran's chronic obstructive asthma prevents him from doing sustained work activities in an ordinary work setting on a regular and continuous basis.  See the July 13, 2010 Physician's Evaluation Form for Social Security Disability created by Dr. S.S., page 2.  

In addition, the March 2011 VA examiner similarly noted the following upon review of the Veteran's claims folder and after examination of the Veteran: "With his present respiratory symptoms, I doubt [the] veteran will be able to obtain or maintain gainful employment at present time."  Crucially however, the March 2011 VA examiner also specified that the Veteran has more than one respiratory disability.  In particular, the VA examiner noted that "due to his chronic smoking, there also appears to be a component of COPD [chronic obstructive pulmonary disease]."  The examiner concluded that the percentage of limited functioning due to asthma or due to COPD "cannot be commented on without resorting to mere speculation."  In addition, the examiner noted that an evaluation for environmental allergies was in progress, but was not completed yet.  See the March 2011 VA examiner's report, page 14.

As noted above, for TDIU to be awarded on either a schedular or extraschedular basis, it must be shown that the Veteran's service-connected disabilities alone render the Veteran unable to secure or follow a substantially gainful occupation.  Because there is ambiguity in the medical record as to what extent the Veteran's service-connected asthma [in conjunction with his hemorrhoid disorder] affects the Veteran's employability, absent the effects of nonservice-connected COPD and/or allergies, if any, the Board believes another VA examination would be useful in deciding the Veteran's claim.   

The Board wishes to make clear that if the VA examiner cannot distinguish symptomatology among diagnosed respiratory disorders, and/or their respective effects on the Veteran's employability, if any, the RO is instructed to assume that all of the Veteran's respiratory problems are related to his service-connected bronchial asthma.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In addition, after scheduling the Veteran for a VA respiratory examination and incorporating the examination report into the Veteran's file, the issue of whether a TDIU is warranted should be referred to the Director of Compensation and Pension Services for extraschedular consideration.  As noted above, the Board does not have jurisdiction to assign such an extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Extraschedular rating is requested by the RO and approved by the Director of Compensation and Pension Services.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his asthma disability.  The Veteran should be provided multiple copies of VA Form 21- 4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran, to include any outstanding relevant VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should then schedule the Veteran for a VA respiratory examination.  The Veteran's VA claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner.  After reviewing the claims file, and upon examination of the Veteran, the examiner should clarify the Veteran's current respiratory diagnoses, to include asthma, COPD, and/or allergies, if present.  

If possible, the examiner should attempt to distinguish symptomatology that is attributable to the Veteran's service-connected bronchial asthma, and that which is attributable to any other diagnosed nonservice-connected respiratory disability.  The examiner should also describe to what extent each disability affects the Veteran's ability to secure or follow a substantially gainful occupation, if at all.  If the examiner cannot ascribe particular symptoms or effects on employability to a specific diagnosis, this should be indicated and supported by a clinical rationale.  A report of the examination should be associated with the Veteran's VA claims folder.  

3.  Following completion of the foregoing, the RO must refer the Veteran's file for consideration by the Director, VA Compensation and Pension Service for consideration of the Veteran's TDIU claim on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 4.16(b).  The RO should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  

4.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with appropriate notification in a SSOC, and they should be given an appropriate opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


